 

Exhibit 10.49

TEMPORARY EMPLOYMENT AGREEMENT

THIS TEMPORARY EMPLOYMENT AGREEMENT (“Agreement”) is entered into and becomes
effective as of October 31, 2016, by and between Mast Therapeutics, Inc. and all
related entities, affiliates and subsidiaries (“Mast” or “Employer”) and R.
Martin Emanuele (“Employee”).

RECITALS

A.Mast is a corporation and is doing business in the State of California.

B.Employee has been employed by Mast as a Senior Vice President, Development.  

C.On or about October 28, 2016, Employee’s employment with Mast terminated as
part of a reduction in force.  

D.Mast has offered Employee new, part-time, temporary employment to assist with
transition matters that may arise.  

E.Both Mast and Employee desire that Employee be hired as a Research &
Development Advisor on a part‑time, temporary basis for Mast, pursuant to the
terms of this Agreement.

IN CONSIDERATION of the promises and of the mutual covenants contained herein,
and for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

AGREEMENT

1.Employment.  Mast hereby engages Employee to serve as a part-time, temporary
Research & Development Advisor and Employee hereby accepts such engagement upon
the terms and conditions set forth herein.

2.Term.  The term of this Agreement shall begin on the effective date stated
above and shall remain in effect until the transition services are completed,
unless terminated sooner pursuant to Paragraph 9.  

3.Duties.  Employee is employed to serve as a part‑time Research & Development
Advisor and shall perform such duties as Mast’s Chief Executive Officer, or his
designee, assigns from time to time.  Employee acknowledges that he reports to
Mast’s Chief Executive Officer who will be Employee’s supervisor.  As part of
Employee’s duties, Employee acknowledges and understands that: (a) Employee will
devote his utmost knowledge and best skill to the performance of his duties; and
(b) Employee shall devote sufficient time to complete the duties of this
position, subject to absences for temporary illness.  

4.Limitations on Authority.  Employee understands that he may not enter into any
of the following types of agreements without the express written approval of
Employee’s supervisor:

a.Pledge the credit of Mast or any of its other employees;

b.Bind Mast under any contract, agreement, note, mortgage or otherwise;

c.Release or discharge any debt due to Mast unless Mast has received the full
amount thereof; and,

d.Sell, mortgage, transfer or otherwise dispose of any assets of Mast.

5.Personnel Policies and Procedures.  Mast has established policies and
procedures to be followed by its employees, including part-time and temporary
employees, and Mast shall have the authority to change or establish new
personnel policies and procedures from time to time to be followed by its
employees.  Employee agrees to comply with the policies and procedures of
Mast.  To the extent any provisions in Mast’s personnel

 

--------------------------------------------------------------------------------

 

policies and procedures differ with the terms of this Agreement, the terms of
this Agreement shall apply.

6.Wages.  During the term of this Agreement, Employee’s regular hourly rate of
pay shall be One Hundred Fifty Four Dollars ($154.00), less payroll deductions
and withholding, payable in equal biweekly payments in accordance with Mast’s
payroll policies.  Employee must receive approval from his supervisor before
working any overtime and all such overtime must be reported on Employee’s
timesheet in accordance with Mast’s applicable policies and procedures.

7.Fringe Benefits.  As a temporary employee, Employee is not entitled to receive
any fringe benefits, except for paid sick leave pursuant to the terms of
Employer’s paid sick leave policy, and the right to participate in Mast’s 401(k)
plan.  As such, Employee is not eligible for health, life or disability
insurance, vacation benefits or any other benefits that apply to regular,
full-time employees.  

8.Expenses.  Mast shall reimburse Employee for reasonable and necessary expenses
incurred by Employee in the ordinary course of business for Mast, in accordance
with Mast’s policies and procedures.

9.Termination At-Will.  This Agreement and the Employee’s employment are
terminable at-will.  Both Employee and Mast may terminate Employee’s employment
at any time, for any reason or no reason, upon written notice to the
other.  Employee is not entitled to receive any severance compensation, other
than the wages due to him through the last day of his employment.  

10.Arbitration/Sole Remedy for Breach of Agreement.  In the event of any dispute
between Mast and Employee concerning any aspect of this temporary employment
relationship, including any disputes relating to termination, all such disputes
shall be resolved by binding arbitration before a single neutral arbitrator
pursuant to the following terms.  This provision shall supersede any prior
arbitration agreement, policy or understanding between the parties.  The parties
intend to revoke any prior arbitration agreement.

a.Claims Covered by the Agreement.  Employee and Employer mutually consent to
the resolution by final and binding arbitration of all claims or controversies
(“claims”) that Employer may have against Employee or that Employee may have
against Employer or against its officers, directors, partners, employees,
stockholders, agents, pension or benefit plans, administrators, or fiduciaries,
franchisors, or any parent, subsidiary or affiliated company or corporation
(collectively referred to as “Mast”), relating to, resulting from, or in any way
arising out of Employee’s employment relationship with Mast and/or the
termination of Employee’s employment relationship with Mast, to the extent
permitted by law.  The claims covered by this Agreement include, but are not
limited to, claims for wages or other compensation due; claims for breach of any
contract or covenant (express or implied); tort claims; claims for
discrimination and harassment (including, but not limited to, race, sex,
religion, national origin, age, marital status or medical condition, disability,
or sexual orientation); claims for benefits (except where an employee benefit or
pension plan specifies that its claims procedure shall culminate in an
arbitration procedure different from this one); claims for breach of any duties
or obligations, including, but not limited to, claims for unfair competition,
unauthorized use or disclosure of trade secrets or confidential information,
including claims for injunctive and/or other equitable relief; and claims for
violation of any public policy, federal, state or other governmental law,
statute, regulation or ordinance, except claims excluded in the following
section.

b.Claims Not Covered by the Agreement. Claims Employee may have for workers’
compensation (excluding discrimination claims under workers’ compensation
statutes) or unemployment compensation benefits are not covered by this
Agreement.  

c.Required Notice of Claims and Statute of Limitations.  Arbitration may be
initiated by Employee by serving or mailing a written notice to the Chief
Executive Officer of Mast.  Arbitration may be initiated by Mast by serving or
mailing a written notice to Employee at his/her last known address.  The notice
shall identify and describe the nature of all claims asserted and the facts upon
which such claims are based.  The written notice shall be served or mailed
within the applicable statute of limitations period set forth by federal or
state law.  

d.Arbitration Procedures.

i.After demand for arbitration has been made by serving written notice under the
terms of Section 10(c) of this Agreement, the party demanding arbitration shall
file a demand for arbitration with the office of ADR Services, Inc. (“ADR”)
located in San Diego, California.  The arbitrator shall be selected from the ADR
panel and the arbitration shall be conducted pursuant to ADR policies and
procedures.  All rules governing the arbitration shall be the rules as set forth
by ADR.  If the dispute is employment-related, the dispute shall be governed by
ADR’s then current version of the ADR Services, Inc. Arbitration Rules.  ADR’s
then applicable rules governing the arbitration may be obtained from ADR’s
website which currently is www.adrservices.org.

- 2 -

--------------------------------------------------------------------------------

 

ii.The arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of the state in which the claim arose, or federal law, or both, as
applicable to the claim(s) asserted.  The arbitrator shall have exclusive
authority to resolve any dispute relating to the interpretation, applicability,
enforceability or formation of this Agreement, including but not limited to any
claim that all or any part of this Agreement is void or voidable.

iii.Either party may file a motion for summary judgment with the
arbitrator.  The arbitrator is entitled to resolve some or all of the asserted
claims through such a motion.  The standards to be applied by the arbitrator in
ruling on a motion for summary judgment shall be the applicable laws as
specified in Section 10(d)(ii) of this Agreement.

iv.Discovery shall be allowed and conducted pursuant to the then applicable
arbitration rules of ADR, provided that the parties shall be entitled to
discovery sufficient to adequately arbitrate their claims and defenses.  The
arbitrator is authorized to rule on discovery motions brought under the
applicable discovery rules.

e.Application for Emergency Injunctive and/or Other Equitable Relief.  Claims by
Mast or Employee for emergency injunctive and/or other equitable relief relating
to unfair competition and/or the use and/or unauthorized disclosure of trade
secrets or confidential information shall be submitted to ADR for emergency
treatment.  The parties agree that the ADR administrator may select a neutral
hearing officer (subject to conflicts) to hear the emergency request only.  The
hearing officer should be experienced in considering requests for emergency
injunctive and/or other equitable relief.  The hearing officer shall conform
his/her consideration and ruling with the applicable legal standards as if this
matter were heard in a court of law in the applicable jurisdiction for such a
dispute.  

f.Arbitration Decision.  The arbitrator’s decision will be final and
binding.  The arbitrator shall issue a written arbitration decision revealing
the essential findings and conclusions upon which the decision and/or award is
based.  A party’s right to appeal the decision is limited to grounds provided
under applicable federal or state law.

g.Place of Arbitration.  The arbitration will be at a mutually convenient
location that must be within 50 miles of Employee’s last employment
location.  If the parties cannot agree upon a location, then the arbitration
will be held at ADR office nearest to Employee’s last employment location.

h.Representation, Fees and Costs.  Each party may be represented by an attorney
or other representative selected by the party.  Each party shall be responsible
for its own attorneys’ or representative’s fees.  However, if any party prevails
on a statutory claim that affords the prevailing party’s attorneys’ fees, or if
there is a written agreement providing for fees, the arbitrator may award
reasonable fees to the prevailing party.  Mast shall be responsible for the
arbitrator’s fees and costs to the extent they exceed any fee or cost that
Employee would be required to bear if the action were brought in court.

i.Waiver Of Jury Trial/Exclusive Remedy.  Employee and Mast knowingly and
voluntarily waive any constitutional right to have any dispute between them
decided by a court of law and/or by a jury in court.  

11.Successors and Assigns.  The rights and obligations of Mast under this
Agreement shall enure to the benefit of and shall be binding upon the successors
and assigns of Mast.  Employee shall not be entitled to assign any of his rights
or obligations under this Agreement.

12.Governing Law.  This Agreement shall be interpreted, construed, governed and
enforced in accordance with the laws of the State of California.

13.Amendments.  No amendment or modification of the terms or conditions of this
Agreement shall be valid unless in writing and signed by the parties hereto.

- 3 -

--------------------------------------------------------------------------------

 

14.Counterparts.  This Agreement may be executed in counterparts and, if so
executed, each such counterpart shall have the force and effect of an
original.  A facsimile signature shall have the same force and effect as an
original signature.

15.Separate Terms/Severability.  Each term, condition, covenant or provision of
this Agreement shall be viewed as separate and distinct, and in the event that
any such term, covenant or provision shall be held by a court or arbitrator of
competent jurisdiction to be invalid, unenforceable or void, the remaining
provisions shall continue in full force and effect.

16.Waiver.  A waiver by either party of a breach of provision or provisions of
this Agreement shall not constitute a general waiver, or prejudice the other
party’s right otherwise to demand strict compliance with that provision or any
other provisions in this Agreement.

17.Notices.  Any notice required or permitted to be given under this Agreement
shall be sufficient, if in writing, sent by mail to his last known residential
address in the case of Employee, or hand delivered to Employee, or to its
principal office in the case of Mast.

18.Entire Agreement.  Employee acknowledges receipt of this Agreement and agrees
that this Agreement, together with the Confidential Information,
Non-Solicitation and Invention Assignment Agreement between Employee and Mast,
represents the entire Agreement with Mast concerning his/her employment, and
supersedes any previous oral or written communications, representations,
understandings or Agreements with Mast or any agent thereof.  Employee
understands that no representative of Mast has been authorized to enter into any
Agreement or commitment with Employee which is inconsistent in any way with the
terms of this Agreement.

IN WITNESS HEREOF, the parties have executed this Agreement as of the dates set
forth below and this Agreement shall be effective as of the date set forth in
the first paragraph of this Agreement.

 

Dated:  October 31, 2016

/s/ R. Martin Emanuele

 

 

R. Martin Emanuele

 

 

 

 

 

Mast Therapeutics, Inc.

 

 

 

 

Dated:  October 31, 2016

By:

/s/ Brian Culley

 

 

Name:

Brian Culley

 

 

Title:

CEO

 

 

- 4 -